USCA11 Case: 19-14043    Date Filed: 11/10/2021   Page: 1 of 12




                                         [DO NOT PUBLISH]

                          In the

         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 19-14043
                 Non-Argument Calendar
                 ____________________


UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
RAMIRO MENDOZA-PINEDA,
a.k.a. Ramiro Sancho,


                                         Defendant-Appellant.
USCA11 Case: 19-14043        Date Filed: 11/10/2021      Page: 2 of 12




2                       Opinion of the Court                 19-14043

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
            D.C. Docket No. 2:18-cr-00634-RDP-HNJ-1
                     ____________________


Before JORDAN, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:

        Ramiro Mendoza-Pineda appeals his conviction for knowing
possession of firearms in furtherance of drug-trafficking crimes,
which was Count Six of his indictment. 18 U.S.C. § 924(c)(1)(a).
First, he argues that the district court plainly erred under Rule 11
by accepting his guilty plea to Count Six because it (a) failed to in-
form him of the mens rea element of this charge and (b) lacked an
independent factual basis to support the plea. Fed. R. Crim. P.
11(b). Second, he contends that Count Six should have been dis-
missed as duplicitous.
                                  I.
       Rule 11 requires district courts to inform the defendant of,
and determine that the defendant understands, “the nature of each
charge to which the defendant is pleading” before accepting a
guilty plea. Fed. R. Crim. P. 11(b)(1)(G). We review Rule 11 vio-
lations for plain error when a defendant raises the issue for the first
USCA11 Case: 19-14043         Date Filed: 11/10/2021     Page: 3 of 12




19-14043                Opinion of the Court                          3

time on appeal. United States v. Presendieu, 880 F.3d 1228, 1237
(11th Cir. 2018). “To establish plain error, a defendant must show
that (1) there was an error, (2) the error was plain, and (3) the error
affects substantial rights.” United States v. Coats, 8 F.4th 1228, 1235
(11th Cir. 2021). If the defendant makes these three showings, we
may then review the “unpreserved error but only if (4) the error
‘seriously affects the fairness, integrity or public reputation of judi-
cial proceedings.’” Id. (quoting United States v. Moriarty, 429 F.3d
1012, 1019 (11th Cir. 2005)).
       “[T]he defendant has the burden of establishing each of the
four requirements for plain-error relief.” Greer v. United States,
141 S. Ct. 2090, 2097 (2021). To show that the error affected sub-
stantial rights in the plea context, the defendant “must show a rea-
sonable probability that, but for the error, he would not have en-
tered the plea.” United States v. Dominguez Benitez, 542 U.S. 74,
83, 124 S. Ct. 2333, 2340 (2004); see also Presendieu, 880 F.3d at
1239 n.3 (“To show that a plain error under Rule 11 warrants relief,
the defendant must also show a reasonable probability that, if not
for the error, he would not have entered a guilty plea.”); United
States v. Monroe, 353 F.3d 1346, 1354 n.10 (11th Cir. 2003) (“In
many cases, this circuit shortened the ‘affected substantial rights’
inquiry to whether the defendant carried his burden to show prej-
udice.”). In considering whether a Rule 11 error prejudiced a de-
fendant, we may consider the whole record. Moriarty, 429 F.3d at
1020 n.4.
USCA11 Case: 19-14043        Date Filed: 11/10/2021      Page: 4 of 12




4                       Opinion of the Court                 19-14043

        To show prejudice—i.e., to show that the error affected sub-
stantial rights—a defendant cannot point to a mere deviation from
Rule 11’s requirements. See Monroe, 353 F.3d at 1354 (“[T]his
Court has not automatically reversed a conviction simply because
a defendant has shown a Rule 11 error.”); United States v. Hernan-
dez-Fraire, 208 F.3d 945, 950 (11th Cir. 2000) (“[A]ny variances or
deviations from the procedures mandated by Rule 11 that do not
affect a defendant’s substantial rights constitute harmless error.”).
Rather, this Court has identified three core Rule 11 principles: “(1)
that the defendant enters his plea free from coercion, (2) that he
understands the nature of the charges, and (3) that he understands
the consequences of his plea.” Presendieu, 880 F.3d at 1238. A dis-
trict court plainly errs “where its plea colloquy is so deficient that
it results in a total or abject failure” to satisfy a core principle of
Rule 11. Id. at 1239. In other words, a district court’s failure to
strictly comply with Rule 11 does not necessarily implicate a core
concern, and we will not reverse when the district court has satis-
fied the core concerns. See Monroe, 353 F.3d at 1354 (“In evaluat-
ing whether a defendant has shown that his rights were substan-
tially affected or prejudiced, this Court has examined the three
‘core objectives’ of Rule 11 . . . . This Court has upheld plea collo-
quies that fail to address an item expressly required by Rule 11 so
long as the overall plea colloquy adequately addresses these three
core concerns.”).
                                  A.
USCA11 Case: 19-14043         Date Filed: 11/10/2021     Page: 5 of 12




19-14043                Opinion of the Court                          5

        Mendoza-Pineda’s first argument on appeal is that the dis-
trict court plainly erred by not informing him in its plea colloquy
that the government could only prove Count Six by showing that
his firearms possession was knowing. The elements for a convic-
tion under 18 U.S.C. § 924(c)(1)(A) require proof that the defendant
“(1) knowingly (2) possessed a firearm (3) in furtherance of any
drug trafficking crime.” United States v. Woodard, 531 F.3d 1352,
1362 (11th Cir. 2008). Here, the district judge expressly explained
the possession and “in furtherance of” elements but did not explic-
itly identify “knowingly” as the mens rea element.
        Under the second core Rule 11 principle, a district court
“must ensure, one way or another, that the defendant knows and
understands the nature of the offenses to which he or she is plead-
ing guilty.” Presendieu, 880 F.3d at 1239. Rule 11 does not require
district courts to “list the elements of an offense,” and “no rigid for-
mula or ‘mechanical rule’” exists for us to gauge whether a district
court has “adequately informed the defendant of the nature of the
charges.” Id. at 1238. “Rather, what constitutes an adequate plea
colloquy varies from case to case depending on the complexity of
the charges and the defendant’s intelligence and sophistication.”
Id. For simple cases, merely reading the indictment and giving the
defendant an opportunity to ask questions may suffice. Id. at 1239.
But in complex cases, the district court may have to explain the
charges, elements, and any confusing terms in more detail. Id.
      Generally, to satisfy the second core Rule 11 principle, de-
fendants must understand the “critical elements” of the charges
USCA11 Case: 19-14043       Date Filed: 11/10/2021     Page: 6 of 12




6                      Opinion of the Court                19-14043

against them—including “the element defining the requisite in-
tent.” Coats, 8 F.4th at 1235 (quoting Gaddy v. Linahan, 780 F.2d
935, 945 (11th Cir. 1986)); see also United States v. Brown, 117 F.3d
471, 476 (11th Cir. 1997) (“A defendant does not receive ‘real no-
tice’ of the nature of the charge against him unless he is informed
of the elements of the charged offense.”). Nonetheless, when ap-
plying the plain error analysis, failure to ensure that the defendant
understands the mens rea requirement of a particular charge does
not merit automatic reversal; instead, the defendant must prove
that he would not have pleaded guilty but for the error. See Coats,
8 F.4th at 1236–37 (holding that while the omission of a mens rea
element for a conviction under 18 U.S.C. § 922(g) was plain error,
the defendant still had to demonstrate prejudice).
        Here, we cannot conclude that the district court committed
plain error, nor that there was a reasonable probability that Men-
doza-Pineda would not have pleaded guilty but for the district
court’s omission of the word “knowingly” in the plea colloquy.
While the district court did not explicitly state the mens rea ele-
ment, for several reasons we conclude that the district court’s plea
colloquy conveyed sufficient information such that Mendoza-
Pineda understood that the Government would have to prove that
he knowingly possessed the firearm in furtherance of the crime.
First, the district judge explained that the “in furtherance of” ele-
ment meant that his possession could not be merely “incidental.”
In explaining possession, the judge discussed intent and
knowledge. Thus, the judge told Mendoza-Pineda that the
USCA11 Case: 19-14043       Date Filed: 11/10/2021     Page: 7 of 12




19-14043               Opinion of the Court                        7

Government has to prove that he knew where the weapon was and
that the firearm had to have helped, promoted, or advanced the
crime in some way. The judge also gave an example: “Like if you
hide it in a locker and you know where it is . . . and you intend to
retrieve it . . . .” The judge even confirmed that the explanation of
the charge in the plea colloquy conformed with Mendoza-Pineda’s
prior understanding of the Government’s burden of proof.
        Second, Mendoza-Pineda is a high school graduate who can
read, write, and understand English. He confirmed that he dis-
cussed the charges against him with his attorney. Even though the
district judge did not explicitly mention the mens rea requirement
in the plea colloquy, it does not follow that there was “a total or
abject failure” to ensure that the defendant understood Count Six.
Presendieu, 880 F.3d at 1239.
       Third, and most significant, Count Six is a relatively simple
and easily understood crime. See United States v. DePace, 120 F.3d
233, 237 (11th Cir. 1997) (“The crime of using and carrying a hand-
gun during and in relation to drug trafficking is ordinarily a rela-
tively simple charge easily understood by a person of the [defend-
ants’] relative intelligence and sophistication.”). While, as Men-
doza-Pineda notes in his reply brief, he may have needed assistance
in understanding the various kinds of possession, he cannot con-
vincingly argue under this Court’s precedent that “knowingly” is a
complex element that requires a full explanation from the district
judge. See Presendieu, 880 F.3d at 1239 (“In simple cases . . . the
USCA11 Case: 19-14043       Date Filed: 11/10/2021     Page: 8 of 12




8                      Opinion of the Court                19-14043

district court may only need to read the indictment and afford the
defendant an opportunity to ask questions.”).
       In his reply brief, Mendoza-Pineda cites for support two
cases where this Court did find reversible error. See United States
v. Telemaque, 244 F.3d 1247 (11th Cir. 2001) (per curiam); United
States v. Quinones, 97 F.3d 473 (11th Cir. 1996) (per curiam). In
Telemaque, we held that the defendant was not adequately in-
formed of the nature of the offense when the district court only
asked whether the defendant had seen the indictment and did not
mention the offense’s elements or confirm that the defendant’s
counsel had assisted him in understanding the charges. 244 F.3d at
1249. In Quinones, we held that the defendant was not adequately
informed when the court only asked the defendant whether he had
read the indictment and reviewed it with his attorney. 97 F.3d at
474–75. These two cases, as we said in Monroe, “involved not only
violations of explicit requirements of Rule 11, but also violations
that resulted in a total or almost total failure to address a Rule 11
core concern.” 353 F.3d at 1355. Unlike in Telemaque and Qui-
nones, the district court here adequately explained Count Six and
ensured that Mendoza-Pineda understood the nature of the charge
against him. Count Six is a relatively simple charge for someone of
the defendant’s intelligence and educational background to under-
stand. Additionally, the district court confirmed that the defendant
had discussed the charge with his attorney. Therefore, we cannot
conclude that the district court committed plain error.
USCA11 Case: 19-14043        Date Filed: 11/10/2021      Page: 9 of 12




19-14043                Opinion of the Court                         9

       The overall record was sufficient for the district court to con-
clude that Mendoza-Pineda understood the nature of the charge in
Count Six and that he was not pleading guilty under the misunder-
standing that he would be guilty even if he somehow unknowingly
possessed the firearm.
         Even if there were plain error, we still could not vacate the
district court’s acceptance of Mendoza-Pineda’s guilty plea. The
defendant has the burden of establishing the four requirements for
plain-error review—including prejudice. Greer, 141 S. Ct. at 2097.
We reject Mendoza-Pineda’s argument for structural error or au-
tomatic reversal. In Coats, we held that the defendant had shown
a plain error, but we did not vacate the defendant’s conviction be-
cause the third prong of plain-error review “requires the defend-
ant . . . to demonstrate prejudice.” 8 F.4th at 1236. We noted that
the U.S. Supreme Court recently held that, in the context of the
knowledge-of-status element of 18 U.S.C. § 922(g), “[t]he omission
of that mens rea element from a plea colloquy . . . does not affect
the entire framework within which the proceeding occurs.” Id. at
1237 (quoting Greer, 141 S. Ct. at 2100). Accordingly, we held that
a defendant, when challenging a guilty plea, must show that “there
is a reasonable probability that he would not have pled guilty” had
the error not occurred. Id. at 1238 (quoting Greer, 141 S. Ct. at
2097).
      Mendoza-Pineda has not shown prejudice here. The fire-
arms in question were in the master bedroom closet of Men-
doza-Pineda’s apartment. Mendoza-Pineda admitted to law
USCA11 Case: 19-14043        Date Filed: 11/10/2021      Page: 10 of 12




10                      Opinion of the Court                  19-14043

enforcement agents that he brokered drug deals for his co-defend-
ant. In his opening brief, he asserts that he “would not have
pleaded guilty and would have insisted on going to trial.” How-
ever, we cannot take this mere assertion as proof of a reasonable
probability. Accordingly, we cannot conclude that the district
court committed plain error that affected Mendoza-Pineda’s sub-
stantial rights.
                                  B.
        Mendoza-Pineda’s second argument on appeal is that the
district court plainly erred because there was no independent fac-
tual basis for the plea. Before entering judgment on a guilty plea,
a district court must first “determine that there is a factual basis for
the plea.” Fed. R. Crim. P. 11(b)(3). “The standard for evaluating
challenges to the factual basis for a guilty plea is whether the trial
court was presented with evidence from which it could reasonably
find that the defendant was guilty.” United States v. Lopez, 907
F.2d 1096, 1100 (11th Cir. 1990). In other words, “‘there must be
evidence from which a court could reasonably find that the defend-
ant was guilty,’ and ‘uncontroverted evidence of guilt’ is not re-
quired.” United States v. Rodriguez, 751 F.3d 1244, 1255 (11th Cir.
2014) (quoting United States v. Owen, 858 F.2d 1514, 1516–17 (11th
Cir. 1988)).
      Here, the district court could have reasonably found based
on the evidence presented that Mendoza-Pineda was guilty of
Count Six. Mendoza-Pineda argues that the stipulated facts are a
mere conclusory statement of the offense. However, the stipulated
USCA11 Case: 19-14043       Date Filed: 11/10/2021     Page: 11 of 12




19-14043               Opinion of the Court                        11

facts establish that the defendant possessed in his apartment drugs,
drug paraphernalia, and several firearms. From these facts, the dis-
trict court could reasonably find that he was guilty of Count Six,
even if this evidence does not prove guilt beyond a reasonable
doubt.
        Additionally, we cannot say based on this record that any
deficiency in the factual basis for Count Six affected Mendoza-
Pineda’s substantial rights. Because Mendoza-Pineda did not raise
this issue before the district court, we review this challenge for
plain error. While he contends that the alleged error requires au-
tomatic reversal, the omission of a Rule 11 requirement alone does
not warrant automatic reversal. Coats, 8 F.4th at 1236–38. Men-
doza-Pineda does not argue in his briefs that the alleged deficien-
cies in the stipulated facts caused him to plead guilty rather than go
to trial. Accordingly, we cannot conclude that the district court
plainly erred.
                                 II.
        Mendoza-Pineda’s final argument on appeal is that the dis-
trict court should have dismissed Count Six as duplicitous. How-
ever, as the Government notes, this argument is barred by both the
defendant’s guilty plea and the appeal waiver contained in the plea
agreement. A defendant’s knowing, voluntary, and unconditional
guilty plea waives all non-jurisdictional defects in the proceedings.
United States v. Tomeny, 144 F.3d 749, 751 (11th Cir. 1998). Men-
doza-Pineda’s argument that the indictment was duplicitous is a
non-jurisdictional defect that he waived by entering an
USCA11 Case: 19-14043      Date Filed: 11/10/2021    Page: 12 of 12




12                    Opinion of the Court                19-14043

unconditional plea. United States v. Fairchild, 803 F.2d 1121, 1124
(11th Cir. 1986) (per curiam).
     Accordingly, we affirm Mendoza-Pineda’s conviction on
Count Six.
      AFFIRMED.